Citation Nr: 1015347	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1942 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for an increased rating for 
bilateral hearing loss.  This case was previously before the 
Board in March 2009, at which time it was remanded for 
additional development of the record and to ensure due 
process.  As the requested actions have been accomplished, 
the case is again before the Board for final appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

At worst, the Veteran has Level II hearing in the right ear, 
and Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a March 2007 letter, issued prior to the 
rating decision on appeal, and in an April 2009 letter, the 
VA provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim for an 
increased rating, to include what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The letters advised the 
Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The letters also notified the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on his employment.  The notice also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increased rating need not be 
"veteran specific" and need not include reference to impact 
on daily life).  The April 2009 letter provided the criteria 
required for an increased rating for the Veteran's service-
connected bilateral hearing loss.  The case was last 
readjudicated in January 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
medical records, the reports of VA examinations, and the 
Veteran's testimony at a hearing before the undersigned.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
providing testimony.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  Moreover, any error as 
to the timing of the notification was cured by the January 
2010 readjudication of the Veteran's claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The evidence supporting the Veteran's claim for a compensable 
evaluation for bilateral hearing loss includes some medical 
findings and his allegations regarding its severity.  In this 
regard, the Board acknowledges that VA audiometric tests 
reveal that the Veteran has a bilateral sensorineural hearing 
loss.  In addition, the Board notes that following the April 
2007 examination, the examiner commented the Veteran had 
experienced some decrease in his hearing, especially in the 
left ear, since the March 2001 audiometric test.  

The evidence against the Veteran's claim consists of the 
results of three VA audiometric examinations.  On the 
audiometric test performed in April 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
45
40
45
LEFT

40
65
65
70

The average puretone thresholds were 39 decibels in the right 
ear and 60 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 80 percent in the left ear.

The Veteran was again afforded audiometric testing by the VA 
in June 2008.  On the audiometric test performed at that 
time, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT

20
45
45
35
LEFT

35
45
40
60

The average puretone thresholds were 36 decibels in the right 
ear and 45 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 80 percent in the left ear.

The Veteran was most recently afforded audiometric testing by 
the VA in January 2010.  On the audiometric test performed at 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
50
55
55
LEFT

40
60
70
70

The average puretone thresholds were 45 decibels in the right 
ear and 60 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and 82 percent in the left ear.

Under the criteria set forth in the Rating Schedule, the test 
results of the April 2007 VA examination establish the 
Veteran has Level II hearing in the right ear and Level IV 
hearing in the left ear.  The June 2008 examination disclosed 
he has Level I hearing in the right ear and Level III hearing 
in the left ear.  Finally, the results of the January 2010 
audiometric test show he has Level II hearing in the right 
ear and Level IV hearing in the left ear.  These findings 
correspond to a noncompensable evaluation.  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  Entitlement to an 
evaluation under the criteria for an exceptional pattern of 
hearing has been considered, but the criteria for such 
consideration have not been met.  38 C.F.R. § 4.86. 

The Board acknowledges the Veteran underwent audiometric 
testing at a private facility in March 2008.  It is not clear 
that this examination satisfied the criteria set forth in 
38 C.F.R. § 4.85, in that it did not include the required 
Maryland CNC controlled speech discrimination test.  In any 
event, the findings of the three VA examinations clearly 
demonstrate that a compensable evaluation is not warranted.  

Although the Veteran asserts that his hearing loss should be 
compensable, his statements clearly have less probative value 
than the objective findings demonstrated on audiometric 
testing.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for bilateral hearing loss.

The Board notes that the VA examinations have referenced the 
Veteran's subjective complaints of decreased hearing acuity 
and noted his difficulty in understanding conversations.  In 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court) 
noted that VA had revised its hearing examination worksheets 
to include the effect of a veteran's hearing loss disability 
on occupational functioning and daily activities.  The Court 
also noted, however, that even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the Veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  In this case, the Board finds 
that the objective audiological findings on examination 
sufficiently address his hearing impairment, and any failure 
to mention his subjective complaints regarding his 
functioning is not prejudicial to the Veteran.

The Board has also considered whether the Veteran's service-
connected bilateral sensorineural hearing loss presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's bilateral 
hearing loss.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology, and provide for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


